         Case 1:21-cv-00594-NONE-SKO Document 5 Filed 04/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS ALBERTO ALARCON NAVA,                         Case No. 1:21-cv-00594-SKO (HC)
12                  Petitioner,                         ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN DISTRICT JUDGE
13           v.
                                                        FINDINGS AND RECOMMENDATION TO
14   UNNAMED,                                           DISMISS PETITION
15                  Respondent.                         [FOURTEEN-DAY OBJECTION PERIOD]
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254. On April 8, 2021, Petitioner filed the instant federal petition

19 challenging a 2012 conviction in Kern County Superior Court. It has come to the Court’s
20 attention that Petitioner filed a prior petition challenging the same conviction in Nava v. Becerra,

21 Case No. 1:20-cv-01378-HBK (HC). That action is still ongoing.

22          “After weighing the equities of the case, the district court may exercise its discretion to

23 dismiss a duplicative later-filed action, to stay that action pending resolution of the previously

24 filed action, to enjoin the parties from proceeding with it, or to consolidate both actions.” Adams

25 v. California Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007). “Plaintiffs generally

26 have ‘no right to maintain two separate actions involving the same subject matter at the same
27 time in the same court and against the same defendant.’” Adams, 487 F.3d at 688 (quoting Walton

28 v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977) (en banc)). A plaintiff is required to bring at one


                                                    1
         Case 1:21-cv-00594-NONE-SKO Document 5 Filed 04/13/21 Page 2 of 3


 1 time all of the claims against a party or privies relating to the same transaction or event. Adams,

 2 487 F.3d at 693. The court has discretion to dismiss a duplicative complaint with prejudice to

 3 prevent a plaintiff from “fragmenting a single cause of action and litigating piecemeal the issues

 4 which could have been resolved in one action.” Adams, 487 F.3d at 694 (quoting Flynn v. State

 5 Bd. of Chiropractic Exam'rs, 418 F.2d 668, 668 (9th Cir.1969) (per curiam)).

 6          Normally, “where a new pro se petition is filed before the adjudication of a prior petition

 7 is complete, the new petition should be construed as a motion to amend the pending petition

 8 rather than as a successive application.” Woods v. Carey, 525 F.3d 886, 888-890 (9th Cir. 2008).

 9 In this case, however, it appears that Petitioner sent the new petition to the wrong court. Although

10 Petitioner is challenging his 2012 conviction, he captioned the petition for the California

11 Supreme Court and referenced the case number of the habeas petition filed in the Kern County

12 Superior Court. Given that it appears Petitioner intended the petition to be filed as an appeal in

13 the California Supreme Court, the Court finds that construing the new petition as a motion to

14 amend in the prior federal action would be inappropriate. The instant petition should be

15 dismissed.

16                                               ORDER

17         IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a district judge

18 to this case.

19                                      RECOMMENDATION

20          For the foregoing reasons, the Court RECOMMENDS that the Petition for Writ of Habeas

21 Corpus be DISMISSED.

22          This Findings and Recommendation is submitted to the assigned District Court Judge,

23 pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of

24 Practice for the United States District Court, Eastern District of California. Within fourteen (14)

25 days after being served with a copy, Petitioner may file written objections with the Court. Such

26 a document should be captioned “Objections to Magistrate Judge’s Findings and
27 Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file objections within the specified


                                                    2
         Case 1:21-cv-00594-NONE-SKO Document 5 Filed 04/13/21 Page 3 of 3


 1 time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2 (9th Cir. 1991).

 3
     IT IS SO ORDERED.
 4

 5 Dated:    April 12, 2021                                 /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 3
